                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                              DOC#: _ _ _ _ _ _ __
SOUTHERN DISTRICT OF NEW YORK
                                                                              DATE FILED: i-L / :;{ 7.-0 1 cl
---------------------------------------------------------------X
JASMINE MITCHELL,
                                                                             -~ ··- --·-- ---·--- - ----
                                                                                             .           ..




                          Petitioner,                              l 8-cv-003 8 (NSR)

        -against-                                                  OPINION & ORDER

COMMISSIONER OF SOCIAL SECURITY,

                          Respondent.
---------------------------------------------------------------X
NELSON S. ROMAN, United States District Judge:

        Jasmine Mitchell ("Plaintiff'), proceeding prose, seeks review on behalf of JCM under

42 U.S.C. § 405(g) and§ 1383(c)(3) of a final determination of the Commissioner of Social

Security ("Defendant") that JCM is not eligible for Supplemental Security Income ("SSI")

benefits under the Social Security Act. ("Complaint," ECF No. 2.) Defendant filed a motion for

judgment on the pleadings pursuant to Federal Rules of Civil Procedure Rule 12(c). (ECF No.

16.) Now pending before the Court is a Report and Recommendation ("R&R") issued by

Magistrate Judge Paul E. Davidson, pursuant to 28 U.S.C. § 636(b) and Federal Rules of Civil

Procedure Rule 72(b), recommending that the motion be granted. (ECF No. 22.) Plaintiff made

no objections to the R&R. For the following reasons, the Court adopts the R&R, and

Defendant's motion is GRANTED.

                                                 BACKGROUND

         The Court presumes familiarity with the factual and procedural background of this case.

Plaintiff commenced the instant action on January 2, 2018 after receiving the notice of the

Appeals Council's November 2, 2017 denial of her request for review of the Administrative Law

Judge ("ALJ")'s decision. (ECF No. 2.) Defendant moved for a judgment on the pleadings on
June 8, 2018. (ECF No. 16.) On August 6, 2018, Plaintiff filed a motion for an extension of

time to respond, as well as a response, to Defendant’s motion (ECF No. 20) and, on October 11,

2018, Plaintiff filed a motion “seeking immediate relief due to dire need.” (ECF No. 21.)




                                     STANDARDS OF REVIEW

       A magistrate judge may “hear a pretrial matter [that is] dispositive of a claim or defense”

if so designated by a district court. Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1)(B).

In such a case, the magistrate judge “must enter a recommended disposition, including, if

appropriate, proposed findings of fact.” Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1).

Where a magistrate judge issues a report and recommendation,

       [w]ithin fourteen days after being served with a copy, any party may serve and
       file written objections to such proposed findings and recommendations as
       provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings or
       recommendations to which objection is made. A judge of the court may accept,
       reject, or modify, in whole or in part, the findings or recommendations made by
       the magistrate judge.

28 U.S.C. § 636(b); accord Fed. R. Civ. P. 72(b)(2), (3). However, “[t]o accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court

need only satisfy itself that there is no clear error on the face of the record.” Wilds v. United

Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003) (quoting Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985) (internal quotation marks omitted); accord Feehan v. Feehan,

No. 09-CV-7016(DAB), 2011 WL 497776, at *1 (S.D.N.Y. Feb. 10, 2011); see also Fed. R. Civ.

                                                  2
P. Rule 72 advisory committee note (1983 Addition, Subdivision (b)) ("When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.").

                                              DISCUSSION

        Here, the R & R was issued on March 8, 2019. Parties had until March 22, 2019 to file

objections, but Plaintiff filed none. Since Plaintiff failed to file any objections, the Court has

reviewed Judge Davidson's R&R for clear error and found no clear error. As expressed more

fully in the R&R, even after considering the new evidence submitted by Plaintiff, substantial

evidence supported the ALJ's decision that JCM's impairments do not meet or medically or

functionally equal an impairment listed in 20 CFR § 404.

                                             CONCLUSION

        For these reasons, the Court adopts Judge Davidson's R&R in its entirety. Defendant's

motion is therefore GRANTED. Plaintiffs motions for an extension of time to file a response to

Defendant's motion and seeking immediate relief due to dire need are DENIED as moot. The

Clerk of Court is respectfully directed to terminate the motions at ECF Nos. 16, 20, and 21, enter

judgment for Defendant, and close this case. The Clerk of the Court is further directed to mail a

copy of this Opinion to Plaintiff at her address on the docket.


Dated: April3, 2019                                      SO ORDERED:
       White Plains, New York
                                                                          ;~
                                                                ~ONS.RoMAN
                                                               United States District Judge
                                                    3
